UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


   MAHMOAD ABDAH, et al.,

                           Petitioners,

                      v.                            Civil Action 04-01254 (HHK)

   BARACK H. OBAMA, et al.,

                           Respondents.


                                            ORDER

       On September 10, 2010, petitioner Abd Al Malik Abd Al Wahab (ISN 37) filed a motion

for leave to amend the traverse in his case [#912]. Respondents have indicated that they will not

oppose this motion. Accordingly, it is this 20th day of September, 2010 hereby

       ORDERED that petitioner’s motion for leave to amend the traverse [#912] is

GRANTED.


                                                    Henry H. Kennedy, Jr.
                                                    United States District Judge